811 F.2d 604
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone BUTLER, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  Perry Johnson;  Dale Foltz;Elton Scott, Defendants-Appellees.
No. 86-1661.
United States Court of Appeals, Sixth Circuit.
Dec. 5, 1986.

Before ENGEL, JONES and NELSON, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the appellant's letter filed September 24, 1986, which has been construed as a motion for leave to proceed in forma pauperis, transcript at government expense, appointment of counsel, and response to this Court's August 5, 1986, order.


2
It appears from the file that the final order was entered May 29, 1986.  The notice of appeal filed on July 16, 1986, was 16 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.   Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.


5
It is further ORDERED that appellant's motion for leave to proceed in forma pauperis, for transcript at government expense and appointment of counsel be denied.